Dissenting opinion by Chief Justice Paynter in which Judge White concurs:
The. law required Claude Chinn, clerk of the Fayette County Court, to make a report-of public money coming to his hands to the Fayette Circuit Court, over which Judge Watts Parker presides. On June 4, 1900, he made a report showing, the amount he had collected from March 1 to June 1,1900, in which he credited himself with $5,868.81, “amounts paid by monthly remittances to auditor.” He admitted in his testimony that he had not remitted any part of that sum to the auditor, that it was due the State at that time, and that he knew that fact when he swore to the report. So he confesses that he swore falsely, and that he knowingly did so, and to an official report which he was required to make as clerk of the county court. No .jury which desired to preserve its reputation for fairness *537and integrity could find the defendant not guilty, if the question was submitted to it whether he had been guilty of false swearing by knowingly and intentionally swearing to-the report in question. To find him not guilty would be in disregard of his plea of guilty, because he says he swore to the report, and knew it was false when he did so. His offense involves as much turpitude as any offense of which he could be guilty. It not only shows degradation, but an utter lack of official integrity. He did not commit this grave offense -without a motive. When we consider what his duties were with reference to the public money in his hands, his motive for making the false report is easily discovered. .Section 4242, Kentucky Statutes, reads as follows: “Each ■circuit and county clerk shall make out an account of all taxes and other public money received by him up to the first day of each circuit court, and said report shall show in detail of whom said moneys were received, for what and when received, and shall be verified by him and entered of record; and he shall pay over from the public money remaining in his hands to the trustee of the jury fund, until otherwise provided by law, so much thereof as the court may, by order, direct, as being necessary for the payment of the jurors; and the original account, certified, with the order of the court, shall be transmitted with the balance of the fund to the auditor. The clerk shall be allowed five per cent, commission on said sums reported and paid by him. If any clerk shall fail to perform the duties required of him in this section, he shall be liable on his official bond, with twenty per cent, damages thereon, which may be recovered by action in the name of the Commonwealth in any court of competent jurisdiction.” A provision of this section required that the defendant should pay to the trustee of the jury fund such sums as the court directed him *538to pay. It is then further provided that “the original account, certified, with the order of the court, shall he transmitted with the balance of the fund to the auditor.” Át the time the report was made there was a defalcation in the defendant’s office. If he had not paid the'money due the State, the grand jury then in session, or soon to assemble, might have indicted him therefor. At the time the report was made both Coulter and Sweeney were claiming to be discharging the duties of the office of auditor. The report did not say to which of the parties claiming to be auditor the remittance had been made, and the one ultimately declared by the courts to be auditor might have ■concluded that the payments had been made to the unsuccessful claimant. In this way the defendant knew the fraud would be overlooked for a time, if not entirely, in the confusion resulting from the dual administration of the office.
From my point of view, dt is wholly immaterial whether the device to defraud was skillful or successful, as the turpitude is just the same as it would have been if the scheme had been cunningly devisfed and successfully practiced. The ■defendant had collected public money, and was compelled to make a report. If he desired to pursue an evil way, he had a choice between two that wrere open to him — either report that he had not collected it', or that he had, and disposed of it as the law directs. Knowing the grand jury could' at once discover the fraud if he reported he had not collected it, bence he concluded it was safer to report that he had collected it, and paid it as the law directs, and thus take the chance of the successful claimant to the auditor-ship making the discovery. While he says he had the money at the time the report was made, and knew he owed it to the State, it is certain he did not pay it for weeks af*539ter the court had placed Coulter in charge of the auditor’s office, and not then, until he was sued for it. That there was a contest over the office of auditor was no excuse for making and swearing to a false report. Had he made a report showing the money in his hands due the State, and withheld payment until it was determined* to whom it should be paid, no one would think it right to remove him from office therefor.
As an excuse for, or in palliation of, the offense of false swearing, the defendant says that he explained the matter to Mr. Rogers, clerk of the circuit court — that the amount reported paid had not been paid — who advised him to take-it to the judge of the circuit court. He also says that he went to see the judge about the report, and explained the-situation to him. He testifies he said to the judge: “I have made my report, and do not know whether to put it' in or not, for I have not really paid this money to the State that I have stated paid in this reportand then the judge said: “Well, I do not know what to tell.you to do-about it, but you had better let it go on in.” The law required Judge Parker to examine the report made by the defendant, and, if found correct, to approve it.- His indorsement shows that he examined and approved it. I can not believe, on the testimony of the defendant, that Judge-Parker advised him to make and swear to -a false report,, or that he approved it when he had been told by him that it was false. However, if it be true that the judge did what the defendant says he did, it neither excuses nor palliates the offense, but shows design, volition, and deliberation. A -person should not escape punishment for false-swearing because he told some one that he was going to do it, and that one advised him to do so. If the claim of the defendant is true (which I do not believe) that he was ad*540vised by the circuit judge to make a false report aud swear to it, the reason is that much greater for punishing the first one arraigned and proven guilty, to the end that other public officials will know they can not be guilty of perjury or false swearing and escape punishment. In Com. v. Barry, Hardin, 242, the court held that a clerk should be removed from office “for erasing from the panel of grand jurors . . . the name of Benjamin Field, after it was returned by the sheriff, without the knowledge or consent of the court, and from private and personal motives.” The clerk believed that the grand jury would have before it the question of returning an indictment against him, and, believing the grand juror whose name he erased was- prejudiced against him, he erased his name. In Com. v. Rodes, 6 B. Mon., 371, it was held that it was a cause for removal of a clerk because he had made false reports as to the amounts of public money he had received. The sums not reported were small, but the court held that the habitual defalcation exhibited by the facts established authorized and required the presumption that the sums retained, and not accounted for, were retained for sinister and selfish purposes. If the clerk in that case had made a false report as to a small amount, and claimed it was a mistake in doing so, perhaps the court would have excused him.
In my opinion, we have a plain duty to perform. The jurisdiction to try this class of cases was conferred upon this court because it was believed that it would, without fear or favor, dispose of such cases as- justice and the public interests required. .It was believed to be a' surer way of securing the removal of unworthy and offending clerks than it would be to rely upon inferior and local tribunals to do so. Evidently, the framers- of our Constitution believed this court would realize it was not its- province “i;o *541dispense mercy, but to pronounce the judgment of the law.” My opinion is that, from the reasoning of the able judges in the Barry and Rodes cases, they would, if this case had been before them, have found the defendant guilty on the facts proven, and doubtless the distinguished lawyers who practiced in those cases would have been surprised at any other finding. I sincerely desired that a state of facts would be established which would authorize me to vote against the defendant’s removal from office, but this has not been done. To do so I would, in effect, say that perjury or false swearing by a clerk of a court, in the course of his duties as such, was no offense, if it was detected, and the State saved from being defrauded. I would, in effect, say to the clerks of all the courts of the State i “You can make false reports of the collections and disbursements of public moneys with impunity, unless thereby you succeed in defrauding the State.’’ In my opinion, to so vote would be to reflect upon the judgment and wisdom of the framers of our various Constitutions in conferring upon this court the jurisdiction to try cases like this one. For the reasons given, I think the defendant should be removed from the office of clerk of the Fayette County Court.
Whole court sitting.